Exhibit 10.5

 

AMENDED AND RESTATED

 

COMMERCIAL PAPER DEALER AGREEMENT

 

(4(2) PROGRAM; GUARANTEED)

 

among

 

STAPLES, INC. as Issuer

 

STAPLES THE OFFICE SUPERSTORE, LLC as Guarantor

 

STAPLES THE OFFICE SUPERSTORE EAST, INC. as Guarantor

 

STAPLES CONTRACT & COMMERCIAL, INC. as Guarantor

 

STAPLES THE OFFICE SUPERSTORE, LIMITED PARTNERSHIP as Guarantor

 

and

 

LEHMAN BROTHERS INC., as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of June 9, 2008 and amended as of August 6, 2008 between the Issuer and
LaSalle Bank, as Issuing and Paying Agent

 

Dated as of

August 6, 2008

 

--------------------------------------------------------------------------------


 

Amended and Restated Commercial Paper Dealer Agreement

(4(2) Program; Guaranteed)

 

This Amended and Restated Commercial Paper Agreement (4(2) Program Guaranteed)
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Agreement”) sets forth the understandings among the Issuer, the Guarantors
and the Dealer, each named on the cover page hereof, in connection with the
issuance and sale by the Issuer of its short-term promissory notes (the “Notes”)
through the Dealer.  The Issuer and the Dealer are parties to that certain
Commercial Paper Dealer Agreement, dated as of June 9, 2008 (the “Original
Agreement”) and the Issuer and the Dealer wish to amend and restate the Original
Agreement solely to add the Guarantors as parties in order to evidence and
reflect their guarantee of the Notes.

 

Pursuant to a guarantee, dated the date hereof, in the form of Exhibit D hereto
(the “Guarantee”) each Guarantor has agreed jointly and severally to guarantee,
subject to the terms of the Guarantee, payment in full of the principal of and
interest (if any) on all such Notes.

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.     Offers, Sales and Resales of Notes.

 

1.1.       While (i) the Issuer has and shall have no obligation to sell the
Notes to the Dealer or to permit the Dealer to arrange any sale of the Notes for
the account of the Issuer, and (ii) the Dealer has and shall have no obligation
to purchase the Notes from the Issuer or to arrange any sale of the Notes for
the account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and, unless
such Guarantor shall have been released from the Guarantee in accordance with
its terms, each Guarantor contained herein or made pursuant hereto and on the
terms and conditions and in the manner provided herein.

 

1.2.       So long as this Agreement shall remain in effect, and in addition to
the limitations contained in Section 1.7 hereof, neither the Issuer nor, unless
such Guarantor shall have been released from the Guarantee in accordance with
its terms, any Guarantor shall, without the consent of the Dealer, offer,
solicit or accept offers to purchase, or sell, any Notes except (a) in
transactions with one or more dealers which may from time to time after the date
hereof become dealers with respect to the Notes by executing with the Issuer and
the Guarantors one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
and the Guarantors hereby undertakes to provide the Dealer prompt notice or
(b) in transactions with the other dealers listed on the Addendum hereto, which
are executing agreements with the Issuer and the Guarantors which contain
provisions substantially identical to Section 1 of this Agreement
contemporaneously herewith.  In no event shall the Issuer or any Guarantor
offer, solicit or accept offers to purchase, or sell, any Notes directly on its
own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 

2

--------------------------------------------------------------------------------


 

1.3.       The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum.  The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”

 

1.4.       The authentication and issuance of, and payment for, the Notes shall
be effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agency Agreement.

 

1.5.       If the Issuer and the Dealer shall agree on the terms of the purchase
of any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer.  Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.  If such failure occurred for any reason other than default by the Dealer,
the Issuer and, unless such Guarantor shall have been released from the
Guarantee in accordance with its terms, each Guarantor agree, jointly and
severally, to reimburse the Dealer on an equitable basis for the Dealer’s loss
of the use of such funds for the period such funds were credited to the Issuer’s
account.

 

1.6.       All offers and sales of the Notes by the Issuer shall be effected
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof, which exempts transactions by an issuer
not involving any public offering.  The Dealer, the Issuer and each Guarantor
hereby establish and agree to observe the following procedures in connection
with offers, sales and subsequent resales or other transfers of the Notes:

 

(a)   Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably

 

3

--------------------------------------------------------------------------------


 

believed by the Dealer to be an Institutional Accredited Investor or
Sophisticated Individual Accredited Investor.

 

(b)   Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

(c)   No general solicitation or general advertising shall be used in connection
with the offering of the Notes.  Without limiting the generality of the
foregoing, without the prior written approval of the Dealer, neither the Issuer
nor any Guarantor shall issue any press release or place or publish any
“tombstone” or other advertisement relating to the Notes.

 

(d)   No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount.  If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

(e)   Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto.  A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

(f)    The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect.  The Private Placement
Memorandum shall expressly state that any person to whom Notes are offered shall
have an opportunity to ask questions of, and receive information from the
Issuer, each Guarantor, unless such Guarantor shall have been released from the
Guarantee in accordance with its terms, and the Dealer and shall provide the
names, addresses and telephone numbers of the persons from whom information
regarding the Issuer and the Guarantors may be obtained.

 

(g)   The Issuer and, unless such Guarantor shall have been released from the
Guarantee in accordance with its terms, each Guarantor, jointly and severally,
agree for the benefit of the Dealer and each of the holders and prospective
purchasers from time to time of the Notes that, if at any time the Issuer shall
not be subject to Section 13 or 15(d) of the Exchange Act, the Issuer and,
unless such Guarantor shall have been released from the Guarantee in accordance
with its terms, each Guarantor will furnish, upon request and at their expense,
to the Dealer and to holders and prospective purchasers of Notes information
required by Rule 144A(d)(4)(i) in compliance with Rule 144A(d).

 

(h)   In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the

 

4

--------------------------------------------------------------------------------


 

Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

(i)    The Issuer and each Guarantor represent that neither the Issuer nor any
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act. 
The Issuer and each Guarantor agree that, if the Issuer or the Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption
(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer and such Guarantor will institute appropriate corporate
procedures to ensure that the offers and sales of notes issued by the Issuer or
the Guarantor, as the case may be, pursuant to the Section 3(a)(3) exemption are
not integrated with offerings and sales of Notes hereunder; and (c) the Issuer
and such Guarantor will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.  The
Dealer agrees with the Issuer and the Guarantors not to offer or sell any Notes
in a manner that might call into question the availability of the private
offering exemption contained in Section 4(2) of the Securities Act and Rule 144A
thereunder, it being agreed that the foregoing procedures do not call into
question the availability of such exemption.

 

1.7.       Each of the Issuer as to itself and each Guarantor as to itself
hereby represents and warrants to the Dealer, in connection with offers, sales
and resales of Notes, as follows:

 

(a)   Except as permitted by Section 1.6(i) or pursuant to the Original
Agreement, within the preceding six months neither the Issuer nor the Guarantors
nor any person other than the Dealer or the other dealers referred to in
Section 1.2 hereof acting on behalf of the Issuer or the Guarantors has offered
or sold any Notes, or any substantially similar security of the Issuer or the
Guarantors (including, without limitation, medium-term notes issued by the
Issuer or the Guarantor), to, or solicited offers to buy any such security from,
any person other than the Dealer or the other dealers referred to in Section 1.2
hereof.  Except as permitted by Section 1.6(i), as long as the Notes are being
offered for sale by the Dealer and the other dealers referred to in Section 1.2
hereof as contemplated hereby and until at least six months after the offer of
Notes hereunder has been terminated, neither the Issuer nor the Guarantor nor
any person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(2) of the Securities Act and Rule 506
thereunder and shall survive any termination of this Agreement.  Neither the
Issuer nor the Guarantors has taken or omitted to take, and will not take or
omit to take, any action that would cause the offering and sale of Notes
hereunder to be integrated with any other offering of securities, whether such
offering is made by the Issuer or the Guarantors or some other party or parties,

 

5

--------------------------------------------------------------------------------


 

under circumstances that would cause the offering and sale of the Notes by the
Issuer to fail to be exempt under Section 4(2) of the Securities Act.

 

(b)   The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System.  In the event that the Issuer determines to use proceeds from the sale
of the Notes for the purpose of buying, carrying or trading securities, whether
in connection with an acquisition of another company or otherwise, the Issuer
shall give the Dealer at least three business days’ prior written notice to that
effect.  The Issuer shall also give the Dealer prompt notice of the actual date
that it commences to purchase securities with the proceeds of the Notes. 
Thereafter, in the event that the Dealer purchases Notes as principal and does
not resell such Notes on the day of such purchase, to the extent necessary to
comply with Regulation T and the interpretations thereunder, the Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be
Qualified Institutional Buyers or to Qualified Institutional Buyers it
reasonably believes are acting for other Qualified Institutional Buyers, in each
case in accordance with Rule 144A or (ii) in a manner which would not cause a
violation of Regulation T and the interpretations thereunder.

 

2. Representations and Warranties of the Issuer and the Guarantors.

 

Each of the Issuer and each Guarantor represents and warrants as to itself that:

 

2.1       The Issuer is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all the requisite power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.

 

2.2       Each Guarantor is a corporation, limited liability company or limited
partnership, as applicable, duly organized and validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and has all the requisite power and authority to execute, deliver and perform
its obligations under the Guarantee, this Agreement and the Issuing and Paying
Agency Agreement.

 

2.3       This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and each Guarantor and
constitute legal, valid and binding obligations of the Issuer and each Guarantor
enforceable against the Issuer and each Guarantor in accordance with their
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

2.4       The Notes have been duly authorized, and when issued as provided in
the Issuing and Paying Agency Agreement, will be duly and validly issued and
will constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

6

--------------------------------------------------------------------------------


 

2.5       The Guarantee has been duly authorized, and when the Notes have been
issued as provided in the Issuing and Paying Agency Agreement, will be duly
executed and delivered by each Guarantor and constitute the legal, valid and
binding obligation of each Guarantor enforceable against each Guarantor in
accordance with its terms subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.6       Assuming compliance by the Dealer with the procedures applicable to it
set forth in Section 1 hereof, the offer and sale of the Notes and the Guarantee
in the manner contemplated hereby do not require registration of the Notes or
the Guarantee under the Securities Act, pursuant to the exemption from
registration contained in Section 4(2) thereof, and no indenture in respect of
the Notes or the Guarantee is required to be qualified under the Trust Indenture
Act of 1939, as amended.

 

2.7       The Notes and the Guarantee will rank at least pari passu with all
other unsecured and unsubordinated indebtedness of the Issuer and the
Guarantors, respectively.

 

2.8       Assuming compliance by the Dealer with the procedures applicable to it
set forth in Section 1 hereof, no consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes, the Guarantee or the Issuing and Paying Agency Agreement, except as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.

 

2.9       Neither the execution and delivery of this Agreement, the Guarantee
and the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer or
any Guarantor, will (i) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Issuer or any Guarantor, or (ii) violate or result in a breach
or a default under any of the terms of the charter documents or by-laws of the
Issuer or any Guarantor, any contract or instrument to which the Issuer or any
Guarantor is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or any Guarantor is subject or by which it
or its property is bound, which breach or default might have a material adverse
effect on the financial condition or operations of the Issuer and its
subsidiaries taken as a whole or the ability of the Issuer or any Guarantor to
perform its obligations under this Agreement, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement.

 

2.10     Except as disclosed in the Company Information, there is no litigation
or governmental proceeding pending, or to the knowledge of the Issuer or any
Guarantor threatened, against or affecting the Issuer or any Guarantor or any of
its subsidiaries which might reasonably be expected to result in a material
adverse change in the financial condition or operations of the Issuer and its
subsidiaries taken as a whole or the ability of the Issuer or any Guarantor to
perform its obligations under this Agreement, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement.

 

7

--------------------------------------------------------------------------------


 

2.11     Neither the Issuer nor any Guarantor is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

2.12     Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

2.13     Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer and, unless such Guarantor shall have been released
from the Guarantee in accordance with its terms, each Guarantor to the Dealer,
as of the date thereof, that, both before and after giving effect to such
issuance and after giving effect to such amendment or supplement, (i) the
representations and warranties given by the Issuer and the Guarantor set forth
in this Section 2 remain true and correct in all material respects on and as of
such date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and,
unless the Guarantors shall have been released from the Guarantee in accordance
with its terms, are guaranteed pursuant to the Guarantee, (iii) in the case of
an issuance of Notes, since the date of the most recent Private Placement
Memorandum, there has been no material adverse change in the financial condition
or operations of the Issuer and its subsidiaries taken as a whole which has not
been disclosed to the Dealer in writing and (iv) neither the Issuer nor any
Guarantor is in default of any of its obligations hereunder or under the Notes,
the Guarantee or the Issuing and Paying Agency Agreement.

 

3. Covenants and Agreements of the Issuer and the Guarantors.

 

Each of the Issuer and each of the Guarantors, until and unless such Guarantor
shall have been released from the Guarantee in accordance with its terms,
covenants and agrees as to itself that:

 

3.1       It will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of or
waiver with respect to, the Notes, the Guarantee or the Issuing and Paying
Agency Agreement, including a complete copy of any such amendment, modification
or waiver.

 

3.2       If any change shall occur in the financial condition or operations of
the Issuer and its subsidiaries taken as a whole or any development or
occurrence in relation to the Issuer or the Guarantors that would have a
material adverse effect on holders of the Notes or potential holders of the
Notes (including any downgrading or receipt of any notice of intended
downgrading in the rating accorded any of the securities of the Issuer or the
Guarantors by any nationally recognized statistical rating organization which
has published a rating of the Notes), promptly, and in any event prior to any
subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence.

 

8

--------------------------------------------------------------------------------


 

3.3       It shall from time to time furnish to the Dealer such information as
the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer or the Guarantors to any national
securities exchange or rating agency, regarding (i) the operations and financial
condition of the Issuer or the Guarantors, (ii) the due authorization and
execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay the
Notes as they mature and (iv) any Guarantor’s ability to fulfill its obligations
under the Guarantee.

 

3.4       It will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that neither the Issuer nor
any Guarantor shall be obligated to file any general consent to service of
process or to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or subject itself to taxation in respect of doing business
in any jurisdiction in which it is not otherwise so subject.

 

3.5       It will not be in default of any of its obligations hereunder or under
the Notes, the Guarantee or the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

 

3.6       The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) opinions of counsel to the Issuer and the Guarantors, addressed to
the Dealer, satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
the executed Guarantee, (d) a copy of the resolutions adopted by the Boards of
Directors of the Issuer and each of the Guarantors, satisfactory in form and
substance to the Dealer and certified by the Secretary or similar officer of the
Issuer or the Guarantor, as the case may be, authorizing execution and delivery
by the Issuer and the Guarantors of this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee and the Notes and consummation by the Issuer and
the Guarantors of the transactions contemplated hereby and thereby, (e) prior to
the issuance of any book-entry Notes represented by a master note registered in
the name of DTC or its nominee, a copy of the executed Letter of Representations
among the Issuer, the Guarantors, the Issuing and Paying Agent and DTC and of
the executed master note, (f) prior to the issuance of any Notes in physical
form, a copy of such form (unless attached to this Agreement or the Issuing and
Paying Agency Agreement), (g) confirmation of the then current rating assigned
to the Notes by each nationally recognized statistical rating organization then
rating the Notes, and (h) such other certificates, opinions, letters and
documents as the Dealer shall have reasonably requested.

 

3.7       The Issuer and each Guarantor, jointly and severally, agree to
reimburse the Dealer for all of the Dealer’s out-of-pocket expenses related to
this Agreement, including expenses incurred in connection with its preparation
and negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s counsel.

 

4. Disclosure.

 

4.1       The Private Placement Memorandum and its contents (other than the
Dealer Information) shall be the sole responsibility of the Issuer and, unless
such Guarantor shall have been released from the Guarantee in accordance with
its terms, the Guarantors.  The Private Placement Memorandum shall contain a
statement expressly offering an opportunity for each prospective purchaser to
ask questions of, and receive answers from, the Issuer and, unless such
Guarantor

 

9

--------------------------------------------------------------------------------


 

shall have been released from the Guarantee in accordance with its terms, any
Guarantor concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 

4.2       Each of the Issuer and, unless such Guarantor shall have been released
from the Guarantee in accordance with its terms, each Guarantor agrees to
promptly furnish the Dealer the Company Information as it becomes available.

 

4.3       (a) Each of the Issuer and, unless such Guarantor shall have been
released from the Guarantee in accordance with its terms, each Guarantor further
agrees to notify the Dealer promptly upon (x) the occurrence of any event
relating to or affecting the Issuer or such Guarantor that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading or (y) the release of any Guarantor from the Guarantee in
accordance with its terms.  Notwithstanding the foregoing, neither the Issuer
nor any Guarantor shall have any obligation to so notify the Dealer if (i) the
Issuer has temporarily suspended offers and sales of the Notes and has given the
Dealer written notice of such suspension, or (ii) there are no Notes
outstanding.  In the event that the Issuer wishes to resume offers and sales of
the Notes, it shall (i) give the Dealer notice thereof, and (ii) either
(x) confirm that the then current Private Placement Memorandum and Company
Information do not violate the representation contained in Section 2.13 of this
Agreement, or (y) if the representation contained in Section 2.13 cannot be
made, provide to the Dealer an updated Private Placement Memorandum that will
permit the representation to be made.  The Dealer agrees that, upon such
notification, all solicitations and sales of Notes shall be suspended.

 

(b)       In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer or (ii) if the Issuer chooses not to promptly amend or supplement the
Private Placement Memorandum, the Issuer shall, if required by the Dealer,
purchase from the Dealer any such Notes held in inventory at a price equal to
the face amount thereof discounted on a ratable basis based on the Issuer’s
market rate reflecting the remaining period until maturity in relation to the
original term, provided that no commissions or fees will be paid to such Dealer
in connection with any such repurchase pursuant to this Section 4.3(b)(ii).

 

(c)       In the event that (i) the Issuer or any Guarantor gives the Dealer
notice pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer or
the Guarantors that it is then holding Notes in inventory and (iii) the Issuer
chooses not to promptly amend or supplement the Private Placement Memorandum in
the manner described in clause (b) above, then all solicitations and sales of
Notes shall be suspended until such time as the Issuer has so amended or
supplemented the Private Placement Memorandum, and made such amendment or
supplement available to the Dealer.

 

10

--------------------------------------------------------------------------------


 

(d)       Without limiting the generality of Section 4.3(a), the Issuer shall
review, amend and supplement the Private Placement Memorandum on a periodic
basis, but no less than at least once annually, to incorporate current financial
information regarding the Issuer and the Guarantors to the extent necessary to
ensure that the information provided in the Private Placement Memorandum is
accurate and complete, it being acknowledged that the condensed consolidating
financial information regarding the Guarantors contained in the Notes to the
Issuer’s consolidated financial statements shall be deemed current financial
information regarding the Guarantors.

 

5. Indemnification and Contribution.

 

5.1       The Issuer and, unless such Guarantor shall have been released from
the Guarantee in accordance with its terms, each Guarantor, jointly and
severally, will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, fees and
disbursements of counsel) or judgments of whatever kind or nature (each a
“Claim”), imposed upon, incurred by or asserted against the Indemnitees arising
out of or based upon (i) any allegation that the Private Placement Memorandum,
the Company Information or any information provided by the Issuer or the
Guarantors to the Dealer included (as of any relevant time) or includes an
untrue statement of a material fact or omitted (as of any relevant time) or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or
(ii) arising out of or based upon the breach by the Issuer or the Guarantors of
any agreement, covenant or representation made in or pursuant to this
Agreement.  This indemnification shall not apply to the extent that the Claim
arises out of or is based upon Dealer Information or that the Claim is
determined by a court of competent jurisdiction to have resulted from an
Indemnitee’s gross negligence or willful misconduct.

 

5.2       Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

5.3       In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
and, unless such Guarantor shall have been released from the Guarantee in
accordance with its terms, each Guarantor, jointly and severally, shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer, the
Guarantors and the Dealer; provided, however, that such contribution by the
Issuer and the Guarantors shall be in an amount such that the aggregate costs
incurred by the Dealer do not exceed the aggregate of the commissions and fees
earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates.  The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.

 

11

--------------------------------------------------------------------------------


 

6. Definitions.

 

6.1       “Claim” shall have the meaning set forth in Section 5.1.

 

6.2       “Company Information” at any given time shall mean the Private
Placement Memorandum (other than the Dealer Information) together with, to the
extent applicable, (i) the Issuer’s most recent report on Form 10-K filed with
the SEC and each report on Form 10-Q or 8-K filed by the Issuer with the SEC
since the most recent Form 10-K, (ii) the Issuer’s most recent annual audited
financial statements and each interim financial statement or report prepared
subsequent thereto, if not included in item (i) above, (iii) the Issuer’s other
publicly available recent reports, including, but not limited to, any publicly
available filings or reports provided to their respective shareholders, (iv) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(v) any information prepared or approved by the Issuer or the Guarantors for
dissemination to investors or potential investors in the Notes.

 

6.3       “Dealer Information” shall mean material concerning the Dealer
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.

 

6.4       “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

6.5       “Indemnitee” shall have the meaning set forth in Section 5.1.

 

6.6       “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

6.7       “Issuing and Paying Agency Agreement” shall mean the issuing and
paying agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

6.8       “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, as issuing and paying agent under the Issuing
and Paying Agency Agreement, or any successor thereto in accordance with the
Issuing and Paying Agency Agreement.

 

6.9       “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

6.10     “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.11     “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

12

--------------------------------------------------------------------------------


 

6.12     “Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.13     “SEC” shall mean the U.S. Securities and Exchange Commission.

 

6.14     “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

 

6.15     “Sophisticated Individual Accredited Investor” shall mean an individual
who (a) is an accredited investor within the meaning of Regulation D under the
Securities Act and (b) based on his or her pre-existing relationship with the
Dealer, is reasonably believed by the Dealer to be a sophisticated investor
(i) possessing such knowledge and experience (or represented by a fiduciary or
agent possessing such knowledge and experience) in financial and business
matters that he or she is capable of evaluating and bearing the economic risk of
an investment in the Notes and (ii) having not less than $5 million in
investments (as defined, for purposes of this section, in Rule 2a51-1 under the
Investment Company Act of 1940, as amended).

 

7. General

 

7.1       Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

7.2       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.

 

7.3       (a) Each of the Issuer and each Guarantor agrees that any suit, action
or proceeding brought by the Issuer or any Guarantor against the Dealer in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes shall be brought solely in the United States federal courts
located in the Borough of Manhattan or the courts of the State of New York
located in the Borough of Manhattan.  THE DEALER, THE ISSUER AND EACH GUARANTOR
WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b) Each of the Issuer and each Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.

 

7.4       This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer.  Any such
termination, however, shall not affect the obligations of the Issuer and,
subject to terms of the Guarantee, the Guarantors under Sections 3.7, 4.3(a) and
(b), 5 and 7.3 hereof or the respective representations, warranties, agreements,
covenants, rights or responsibilities of the parties made or arising prior to
the termination of this Agreement.

 

7.5       This Agreement is not assignable by any party hereto without the
written consent of the other parties; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate of the
Dealer.

 

13

--------------------------------------------------------------------------------


 

7.6       This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

7.7       This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

7.8       The Issuer and each Guarantor acknowledges and agrees that in
connection with this purchase and sale of the Notes or any other services the
Dealer may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Dealer:
(i) no fiduciary or agency relationship between the Issuer, the Guarantors and
any other person, on the one hand, and the Dealer, on the other, exists;
(ii) the Dealer is not acting as advisor, expert or otherwise, to either the
Issuer or any Guarantor, including, without limitation, with respect to the
determination of the offering price of the Notes, and such relationship between
the Issuer and the Guarantors, on the one hand, and the Dealer, on the other, is
entirely and solely commercial, based on arms-length negotiations; (iii) any
duties and obligations that the Dealer may have to the Issuer or the Guarantors
shall be limited to those duties and obligations specifically stated herein; and
(iv) the Dealer and their respective affiliates may have interests that differ
from those of the Issuer or the Guarantors.  Each of the Issuer and each
Guarantor hereby waives any claims that the Issuer or such Guarantor may have
against the Dealer with respect to any breach of fiduciary duty in connection
with the purchase and sale of the Notes.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Staples, Inc., as Issuer

 

Lehman Brothers Inc., as Dealer

 

 

 

By:

    /s/ Ronald L. Sargent

 

By:

    /s/ Joann Petrossian

 

 

 

Name: Ronald L. Sargent

 

Name: Joann Petrossian

 

 

 

Title: Chairman and Chief Executive Officer

 

Title: Senior Vice President

 

 

 

Staples, Inc., as Issuer

 

 

 

 

 

By:

      /s/ John J. Mahoney

 

 

 

 

 

Name: John J. Mahoney

 

 

 

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

 

Staples the Office Superstore, LLC, as Guarantor

 

 

 

 

 

By:

   /s/ Nicholas Hotchkin

 

 

 

 

 

 

Name:

  Nicholas Hotchkin

 

 

 

 

 

 

Title:

  Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

Staples the Office Superstore East, Inc., as Guarantor

 

 

 

 

 

 

By:

   /s/ Nicholas Hotchkin

 

 

 

 

 

 

Name:

  Nicholas Hotchkin

 

 

 

 

 

 

Title:

  Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

Staples Contract & Commercial, Inc., as Guarantor

 

 

 

 

 

 

By:

   /s/ Nicholas Hotchkin

 

 

 

 

 

 

Name:

  Nicholas Hotchkin

 

 

 

 

 

 

Title:

  Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

Staples the Office Superstore, Limited Partnership, as Guarantor

 

 

By its General Partner, Staples, Inc.

 

 

 

 

 

 

By:

   /s/ Nicholas Hotchkin

 

 

 

 

 

 

Name:

  Nicholas Hotchkin

 

 

 

 

 

 

Title:

  Senior Vice President, Finance and Treasurer

 

 

 

15

--------------------------------------------------------------------------------


 

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

 

For the Issuer:

 

 

 

Address: 500 Staples Drive, Framingham, MA 01702

 

Attention: MarciJo Lerner

 

Telephone number: 508-253-7775

 

Fax number: 508-253-5440

 

 

 

For the Guarantor: Staples the Office Superstore, LLC

 

 

 

Address: 500 Staples Drive, Framingham, MA 01702

 

Attention: MarciJo Lerner

 

Telephone number: 508-253-7775

 

Fax number: 508-253-5440

 

 

 

For the Guarantor: Staples the Office Superstore East, Inc.

 

 

Address: 500 Staples Drive, Framingham, MA 01702

 

Attention: MarciJo Lerner

 

Telephone number: 508-253-7775

 

Fax number: 508-253-5440

 

 

 

For the Guarantor: Staples Contract & Commercial, Inc.

 

 

Address: 500 Staples Drive, Framingham, MA 01702

 

Attention: MarciJo Lerner

 

Telephone number: 508-253-7775

 

Fax number: 508-253-5440

 

 

 

For the Guarantor: Staples the Office Superstore, Limited Partnership

 

 

Address: 500 Staples Drive, Framingham, MA 01702

 

Attention: MarciJo Lerner

 

Telephone number: 508-253-7775

 

Fax number: 508-253-5440

 

 

 

For the Dealer:

 

Address: 745 Seventh Avenue, 4th floor, New York, New York 10019-6801

Attention: Product Management-Commercial Paper

Telephone number: 212-526-0731

Fax number: 646-758-4641

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTORS, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF, (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL (i) POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE
ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

17

--------------------------------------------------------------------------------


 

Exhibit B

 

Further Provisions Relating to Indemnification

 

(a)          The Issuer and, unless such Guarantor shall have been released from
the Guarantee in accordance with its terms, each Guarantor, jointly and
severally, agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

 

(b)         Promptly after receipt by an Indemnitee of notice of the existence
of a Claim, such Indemnitee will, if a claim in respect thereof is to be made
against the Issuer or any Guarantor, notify the Issuer and the Guarantor in
writing of the existence thereof; provided that (i) the omission to so notify
the Issuer or any Guarantor will not relieve it from any liability which it may
have hereunder unless and except to the extent it did not otherwise learn of
such Claim and such failure results in the forfeiture by it of substantial
rights and defenses, and (ii) the omission to so notify the Issuer or the
Guarantors will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement.  In case any such Claim
is made against any Indemnitee and it notifies the Issuer or any Guarantor of
the existence thereof, the Issuer and the Guarantors will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the Indemnitee, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee; provided that if the defendants in
any such Claim include both the Indemnitee and either the Issuer or the
Guarantors or both, and the Indemnitee shall have concluded that there may be
legal defenses available to it which are different from or additional to those
available to the Issuer or the Guarantors, the Issuer shall not have the right
to direct the defense of such Claim on behalf of such Indemnitee, and the
Indemnitee shall have the right to select separate counsel to assert such legal
defenses on behalf of such Indemnitee.  Upon receipt of notice from the Issuer
to such Indemnitee of the election of the Issuer and the Guarantors to assume
the defense of such Claim and approval by the Indemnitee of counsel, the Issuer
and the Guarantors will not be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that neither the Issuer nor any Guarantor shall be liable for the
expenses of more than one separate counsel (in addition to any local counsel in
the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer and the
Guarantors shall not have employed counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer or the Guarantors has authorized in
writing the employment of counsel for the Indemnitee.  The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantors
hereunder shall be in addition to any other liability the Issuer or the
Guarantors may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, the Guarantors and any Indemnitee.  Each of the
Issuer and each Guarantor agrees that without the Dealer’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any Claim in respect of which indemnification may be sought under the
indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement,

 

18

--------------------------------------------------------------------------------


 

compromise or consent (i) includes an unconditional release of each Indemnitee
from all liability arising out of such Claim and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act, by or
on behalf of any Indemnitee.

 

19

--------------------------------------------------------------------------------


 

Exhibit C

 

Statement of Terms for Interest – Bearing Commercial Paper Notes of
Staples, Inc.

 

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

 

1.  General.  (a)  The obligations of the Issuer to which these terms apply
(each a “Note”) are represented by one or more Master Notes (each, a “Master
Note”) issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

 

(b)  “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day.  “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

 

2.  Interest.  (a)  Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

 

(b)  The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note. 
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

 

(c)  Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment.  Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below).  Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

 

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

20

--------------------------------------------------------------------------------


 

(d)  The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment.  The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

 

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”).  The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement.  If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date.  Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement.  In addition, the Maturity Date will also be an Interest Payment
Date.

 

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day.  If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date.  On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date.  Accrued interest will be calculated by
multiplying the principal amount of a Floating

 

21

--------------------------------------------------------------------------------


 

Rate Note by an accrued interest factor.  This accrued interest factor will be
computed by adding the interest factors calculated for each day in the period
for which accrued interest is being calculated.  The interest factor (expressed
as a decimal) for each such day will be computed by dividing the interest rate
applicable to such day by 360, in the cases where the Base Rate is the CD Rate,
Commercial Paper Rate, Federal Funds Rate, LIBOR or Prime Rate, or by the actual
number of days in the year, in the case where the Base Rate is the Treasury
Rate.  The interest rate in effect on each day will be (i) if such day is an
Interest Reset Date, the interest rate with respect to the Interest
Determination Date (as defined below) pertaining to such Interest Reset Date, or
(ii) if such day is not an Interest Reset Date, the interest rate with respect
to the Interest Determination Date pertaining to the next preceding Interest
Reset Date, subject in either case to any adjustment by a Spread and/or a Spread
Multiplier.

 

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is LIBOR will
be the second London Business Day next preceding an Interest Reset Date.  The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned.  Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday.  If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

 

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

 

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

 

All times referred to herein reflect New York City time, unless otherwise
specified.

 

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes.  The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

 

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards.  For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655).  All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

 

22

--------------------------------------------------------------------------------


 

CD Rate Notes

 

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

 

If such rate is not published in either H.15(519) or H.15 Daily Update by
3:00 p.m. on the Calculation Date, the Calculation Agent will determine the CD
Rate to be the arithmetic mean of the secondary market offered rates as of
10:00 a.m. on such Interest Determination Date of three leading nonbank
dealers(1) in negotiable U.S. dollar certificates of deposit in New York City
selected by the Calculation Agent for negotiable U.S. dollar certificates of
deposit of major United States money center banks of the highest credit standing
in the market for negotiable certificates of deposit with a remaining maturity
closest to the Index Maturity in the denomination of $5,000,000.

 

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

 

Commercial Paper Rate Notes

 

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

 

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

--------------------------------------------------------------------------------

(1)          Such nonbank dealers referred to in this Statement of Terms may
include affiliates of the Dealer.

 

23

--------------------------------------------------------------------------------


 

 

 

D x 360

 

 

Money Market Yield =

 

 

x 100

 

 

360 - (D x M)

 

 

 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

 

Federal Funds Rate Notes

 

“Federal Funds Rate” means the rate on any Interest Determination Date for
Federal Funds as published in Reuters (or any successor service) on
page FEDFUNDS1 under the heading “EFFECT” (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).

 

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

 

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to
9:00 a.m. on such Interest Determination Date.

 

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

 

LIBOR Notes

 

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.

 

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”).  The Calculation Agent will request the principal London office of
each of such banks to provide a quotation of its rate.  If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations. 
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

 

“Designated LIBOR Page” means Reuters Screen LIBOR01 Page or any replacement
page or pages on which London interbank rates of major banks for the Index
Currency are displayed.

 

24

--------------------------------------------------------------------------------


 

Prime Rate Notes

 

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

 

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.

 

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

 

“Reuters Screen US Prime1 Page” means the display designated as page “USPrime1”
of the Reuters Service, or any successor service, or any replacement page or
pages on that service, for the purpose of displaying prime rates or base lending
rates of major U.S. banks.

 

Treasury Rate Notes

 

“Treasury Rate” means:

 

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the applicable pricing supplement above under
the caption “INVESTMENT RATE”, as that rate appears on Reuters Screen
USAUCTION10 or USAUCTION11 Page under the heading “Investment Rate” (or any
other page as may replace the specified page on that service or a successor
service).

 

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

 

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

 

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

 

25

--------------------------------------------------------------------------------


 

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

 

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

 

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

 

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

 

 

D x N

 

 

Bond Equivalent Yield =

 

 

x 100

 

 

360 - (D x M)

 

 

 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

3.               Final Maturity.  The Stated Maturity Date for any Note will be
the date so specified in the Supplement, which shall be no later than 397 days
from the date of issuance.  On its Stated Maturity Date, or any date prior to
the Stated Maturity Date on which the particular Note becomes due and payable by
the declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4.               Events of Default.  The occurrence of any of the following
shall constitute an “Event of Default” with respect to a Note:  (i) default in
any payment of principal of or interest on such Note (including on a redemption
thereof); (ii) the Issuer or any Guarantor makes any compromise arrangement with
its creditors generally including the entering into any form of moratorium with
its creditors generally; (iii) a court having jurisdiction shall enter a decree
or order for relief in respect of the Issuer or any Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or such
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or any Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets

 

26

--------------------------------------------------------------------------------


 

of the Issuer or any Guarantor or make any general assignment for the benefit of
creditors.  Upon the occurrence of an Event of Default, the principal of each
obligation evidenced by such Note (together with interest accrued and unpaid
thereon) shall become, without any notice or demand, immediately due and
payable.(2)

 

5.               Obligation Absolute.  No provision of the Issuing and Paying
Agency Agreement under which the Notes are issued shall alter or impair the
obligation of the Issuer, which is absolute and unconditional, to pay the
principal of and interest on each Note at the times, place and rate, and in the
coin or currency, herein prescribed.

 

6.               Supplement.  Any term contained in the Supplement shall
supercede any conflicting term contained herein.

 

--------------------------------------------------------------------------------

(2)          Unlike single payment notes, where a default arises only at the
stated maturity, interest-bearing notes with multiple payment dates should
contain a default provision permitting acceleration of the maturity if the
Issuer defaults on an interest payment.

 

27

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Guarantee

 

GUARANTEE

 

GUARANTEE, dated as of August 6, 2008, of STAPLES THE OFFICE SUPERSTORE, LLC, a
Delaware limited liability company, STAPLES THE OFFICE SUPERSTORE EAST, INC., a
Delaware corporation, STAPLES CONTRACT AND COMMERCIAL, INC., a Delaware
corporation, and STAPLES THE OFFICE SUPERSTORE, LIMITED PARTNERSHIP, a
Massachusetts limited partnership (each a “Guarantor” and collectively, the
“Guarantors”).

 

The Guarantors, for value received, hereby jointly and severally agree as
follows for the benefit of the holders from time to time of the Notes
hereinafter described:

 

1.                                       Each Guarantor irrevocably guarantees
payment in full, as and when the same becomes due and payable, of the principal
of and interest, if any, on the promissory notes (the “Notes”) issued by
Staples, Inc., a Delaware corporation (the “Issuer”), from time to time pursuant
to the Issuing and Paying Agent Agreement, dated as of June 9, 2008, as the same
may be amended, supplemented or modified from time to time, between the Issuer
and LaSalle Bank (the “Agreement”).

 

2.                                       Each Guarantor’s obligations under this
Guarantee shall be unconditional, irrespective of the validity or enforceability
of any provision of the Agreement or the Notes.

 

3.                                       This Guarantee is a guaranty of the due
and punctual payment (and not merely of collection) of the principal of and
interest, if any, on the Notes by the Issuer and shall remain in full force and
effect until all amounts have been validly, finally and irrevocably paid in
full, and shall not be affected in any way by any circumstance or condition
whatsoever, including without limitation (a) the absence of any action to obtain
such amounts from the Issuer, (b) any variation, extension, waiver, compromise
or release of any or all of the obligations of the Issuer under the Agreement of
the Notes or of any collateral security therefore or (c) any change in the
existence or structure of, or the bankruptcy or insolvency of, the Issuer or by
any other circumstance (other than by complete, irrevocable payment) that might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety.  Each Guarantor waives all requirements as to diligence, presentment,
demand for payment, protest and notice of any kind with respect to the Agreement
and the Notes.

 

4.                                       In the event of a default in payment of
principal of or interest on any Notes, the holders of such Notes, may institute
legal proceedings directly against each Guarantor to enforce this Guarantee
without first proceeding against the Issuer.

 

5.                                       This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment by the Issuer of the principal of or interest, if any, on the Notes, in
whole or in part, is rescinded or must otherwise

 

--------------------------------------------------------------------------------


 

be returned by the holder upon the insolvency, bankruptcy or reorganization of
the Issuer or otherwise, all as though such payment had not been made.

 

6.                                       This Guarantee shall be permanently
released as to any Guarantor party hereto if (a) such Guarantor is not a
guarantor of the Issuer’s publicly issued notes or bonds outstanding from time
to time or any such guarantee of the Issuer’s publicly issued notes or bonds is
subject to release concurrently with the release of this Guarantee, and (b)  if
there are no amounts that are both unpaid and overdue under the Notes or
Guarantee and there is no continuing Event of Default (as defined in the Amended
and Restated Commercial Paper Dealer Agreement, dated as of August 6, 2008,
between the Issuer and Lehman Brothers Inc.) on the date of such release.  Such
release shall be immediate and automatic without any requirement of any notice
to or acknowledgment by any holder of the Notes.

 

7.                                       This Guarantee shall be governed by and
construed in accordance with the laws of the State of New York.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

 

 

 

STAPLES THE OFFICE SUPERSTORE, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Nicholas Hotchkin

 

 

 

Title:

Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Nicholas Hotchkin

 

 

 

Title:

Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

 

STAPLES CONTRACT AND COMMERCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Nicholas Hotchkin

 

 

 

Title:

Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE, LIMITED

 

 

PARTNERSHIP

 

 

 

 

 

By its General Partner: Staples, Inc.

 

 

 

 

 

By:

 

 

 

 

Name:

Nicholas Hotchkin

 

 

 

Title:

Senior Vice President, Finance and Treasurer

 

--------------------------------------------------------------------------------